DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/02/21 & 11/22/21 & 12/29/21 & 03/11/22 & 05/05/22 & 06/06/22 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “a substrate” and goes on to recite “the second substrate” in many instances thereafter. It is unclear what is the difference between those two items in view of the original disclosure. Claim 12 also recites “the second substrate” and the same issue also arises. The Examiner has assumed “the substrate” wherever “the second substrate” is recited.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the second substrate”. There is a lack of antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al. (US 2004/0173891).

a.	Re claim 1, Imai et al. disclose a density-conversion connector comprising: a connector substrate 41 (figs. 1&7-8&13-14 and related text; see remaining of disclosure for more details) having a first side 42 and a second side 43, wherein the first side of the connector substrate faces a first semiconductor device (21&31 on fig. 1, 21&91 on fig. 8, 21&101 on fig. 14); a first array of contacts 46 formed at the first side of the connector substrate, the first array of contacts occupying a first footprint area (explicit on the figures) on the first side of the connector substrate, and wherein individual contacts of the first array of contacts are electrically connected to an exposed portion of a corresponding via 35 ([0068]) of the first semiconductor device; and a second array of contacts 47 electrically connected to the first array of contacts and formed at the second side of the connector substrate, the second array of contacts occupying a second footprint area larger than the first footprint area (explicit on the figures; see also [0066]).

b.	Re claim 2, the first array of contacts has a same number of contacts as the second array of contacts.

c.	Re claim 3, an average lateral distance (i.e. pitch) between contacts in the first array of contacts, as measured parallel to the first side of the connector substrate, is smaller than an average lateral distance (i.e. pitch) between contacts in the second array of contacts, as measured parallel to the second side of the connector substrate (see [0066]).

d.	Re claim 8, Imai et al. disclose a density-conversion connector comprising: a substrate 41 (figs. 1&7-8&13-14 and related text; see remaining of disclosure for more details) having a first side 42 and a second side 43); a set of first contacts 46 (or 46&103 on fig. 14) at the first side of the are electrically connected to an exposed portion of a corresponding via 35 of a first semiconductor device (21&31 on fig. 1, 21&91 on fig. 8, 21&101 on fig. 14).

e.	Re claim 9, the set of first contacts (when they are 46&103 on fig. 14 as underlined above) at the first side of the substrate comprise pads 46 and solder balls 103 formed on the pads.

f.	Re claim 11, each contact in the set of first contacts is electrically connected with a contact in the set of second contacts (explicit on the figures).

g.	Re claim 12, the 

h.	Re claim 14, an average lateral distance (i.e. pitch) between contacts in the set of first contacts, as measured parallel to the first side of the substrate, is smaller than an average lateral distance (i.e. pitch) between contacts in the set of second contacts, as measured parallel to the second side of the substrate (see [0066]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2004/0173891).

a.	Re claim 4, Imai et al. disclose all the limitations of claim 1 as stated above except explicitly that the second array of contacts are arranged in a standard JEDEC layout. However, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the second array of contacts are arranged in a standard JEDEC layout as desired or required by design or for a application requiring such a standard.

b.	Re claim 13, see claim 4 rejection above.

	
Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2004/0173891).

a.	Re claim 5, Imai et al. disclose all the limitations of claim 1 as stated above and further disclose the density-conversion connector of claim 1, further comprising a first set of solder balls 103 (fig. 14) formed on contacts in the first array of contacts, but do not appear to explicitly disclose the one or more exposed vias are at least partially positioned within the first set of solder balls.

	However, Yu et al. disclose exposed vias 29 having portions extending into solder 33 (or 25) in order to enhance bonding between said vias and said solder among other benefits (see at least figs. 5&10-12B and [0050]-[0051]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the exposed vias to protrude  beyond surface 33 and be at least partially positioned within the first set of solder balls in order to at least enhance bonding between said solder and said exposed vias by increasing the adhesion area between the solder and the exposed vias, and also achieved the other benefits listed in [0050[-[0051] of Yu et al. (see MPEP 2144.I&I and 2143.E&G).

b.	Re claim 6, Imai et al. in view of Yu et al. disclose all the limitations of claim 5 as stated except explicitly for the density-conversion connector of claim 5, further comprising a second set of solder balls formed on contacts in second array of contacts, wherein solder balls in the second set of solder balls are larger than solder balls in the first set of solder balls. However, Imai et al. disclose pads 47 serving to connect to a motherboard (see [0066]). As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided solder balls (on pads 47) which each are as large as a corresponding pads 47 (thus the said solder balls will be larger than solder balls 103) in order to electrically bond the pads 47 to corresponding pads of the mother board as would be conventionally done in the art. The modification would have resulted in the density-conversion connector of claim 5, further comprising a second set of solder balls formed on contacts in second array of contacts, wherein solder balls in the second set of solder balls are larger than solder balls in the first set of solder balls.

c.	Re claim 7, contacts in the first array of contacts comprise pads, and wherein one or more of the exposed vias directly contact one or more of the pads (this would be the consequence of implementing the bonding scheme of fig. 12B of Yu et al. in claim 5 rejection above).

d.	Re claim 10, see claim 6 rejection above where the same rationale applies, and therefore providing solder balls on pads 47 would have resulted in the density-conversion connector of claim 9, wherein the set of second contacts at the second side of the substrate comprises pads 47 and solder balls (added on pads 47 as per claim 6 rejection above) on the pads, and wherein the solder balls of the second set of contacts are larger than the solder balls of the set of first contacts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiu et al. (US 2011/0068437) disclose a structure similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899